Citation Nr: 1342246	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-18 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the amount of $7,992.00 from 2005 to 2007 was properly created. 

2.  Entitlement to waiver of recovery of any properly created overpayment. 


REPRESENTATION

Appellant represented by:	Barry W. Pfundt, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file was subsequently transferred to the RO in Seattle, Washington.  

A September 2008 administrative decision effectuated a July 2008 proposal to reduce the Veteran's pension benefits, effective February 1, 2005, based on an increase of his net worth.  In doing so, the RO determined that the Veteran had unreported income and the Veteran's spouse had unreported retirement benefits.  In October 2008, the Veteran was notified, via a letter from the Debt Management Center, that he had been overpaid by an amount of $7,992.00. 

In July 2012, the Veteran testified before the Board at a travel board hearing.  A transcript of this hearing has been associated with the claims file.  

The Board notes that in his October 2008 notice of disagreement, in addition to disagreeing with whether the overpayment had been properly created, the Veteran also requested a waiver of recovery of overpayment.  As the issue of entitlement to waiver of recovery of overpayment is part and parcel of the issue of whether an overpayment was properly created, the Board has recharacterized the issues as reflected on the title page.  

The issue of whether there was clear and unmistakable error in a July 1992 administrative decision which included funds received from Bristol Bay Native Corporation as part of the Veteran's income has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Board notes that the most recent accounting of the Veteran's pension benefits was conducted in the September 2008 administrative decision under appeal.  Specifically, the September 2008 administrative decision calculated the Veteran's and spouse's income from earnings, Social Security benefits, retirement benefits, and income from other sources.  These figures were calculated for various periods from February 1, 2005 to February 1, 2007.  However, subsequent to this audit of the Veteran's account, additional information in the form of Income Verification Match (IVM) Information Sheets for the Veteran and his spouse were received.  It is unclear whether this information has been considered in the audit of the Veteran's account.  Therefore, the Veteran and his representative must be provided an accurate and updated accounting of the overpayment currently at issue in this appeal, to include the IVM Information Sheets submitted for the Veteran and his wife for the years 2005 to 2007.  An explanation of the figures used in the accounting would be very helpful in adjudicating the Veteran's claim of whether an overpayment was properly created.  Particularly, the Board notes that an IVM Information Sheet for the Veteran's 2007 Earned Income notes that he had self-employed income of $832.00 and income from the City of Seattle Housing Authority for $1,985.00, for a total of $2,817.00.  

The Board also notes that the file does not contain a current Financial Status Report for the Veteran.  As a current Financial Status Report may have bearing on the issue of waiver of overpayment, on remand, it would be useful to obtain a current Financial Status Report from the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be requested to complete VA Form 5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

2.  Provide the Veteran and his representative an updated accounting for the overpayment at issue in this appeal.  The accounting should include the amount of overpayment for each month during the period from February 1, 2005 to December 1, 2007, and also include an explanation of the figures used.  The accounting should consider the IVM Information Sheets that were submitted for the Veteran and his spouse for the years 2005 to 2007 and particularly note the IVM Information Sheet for the Veteran's 2007 Earned Income detailing that he had self-employed income of $832.00 and income from the City of Seattle Housing Authority for $1,985.00, for a total of $2,817.00.      

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The supplemental statement of the case should contain a full and complete discussion of entitlement to waiver of recovery of any properly created overpayment, including all relevant laws and regulations.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


